Ex. 10.22


2002 INCENTIVE PAY PROGRAM


Profit Sharing Program
Basic Plan Design Eligible Participants Worldwide Employees
excluding participants in IBP or commissioned sales staff Plan Terms
 * Stand-alone Quarterly Plans
 * Components are independent except that company as whole must be
   profitable during period to make payout
 * Targets based on 2002 Operating Plan Pre-tax Income targets
 * Excludes any exceptional, one-time charges or extraordinary income
 * Participation prorated for date of hire and leave of absences
 * Employed on day of payout to receive
 * Bonuses based on base pay rate at time of payout
 * Thresholds and accelerators same as for IBP program

Component Targets Corporate Employee Participants

100% Corp Pre-tax Income Regional Employee Participants

50% Corp Pre-tax Income
50% Region Operating Income Individual Target
Bonus Amounts Range from 5-15% based on
salary grade of position Europe, Asia/Pac and Penang at
localized or mandated levels

Slopes

Goal Achievement Bonus Payout 80 - 110% 80 - 110% +110 - 125% +110 - 140% +125 -
140% +140 - 200%




Iomega Bonus Plan (IBP)
Basic Plan Design Eligible Participants Executives, Directors, Highest Level
Individual Contributor with
IPB targets 20% and higher Plan Terms
 * 6 months (roughly Jan-Jun and Jul-Dec)
 * Components are independent except that company as whole must be
   profitable during period to make payout
 * Targets based on 2002 Operating Plan targets
 * Excludes any exceptional, one-time charges or extraordinary income
 * Thresholds and accelerators same as for Profit sharing program
 * Participation prorated for date of hire and leave of absences
 * Employed on day of payout to receive
 * Bonuses based on base pay rate at time of payout
 * Budget compliance required for executive payout

Component Targets Corporate Employee Participants

50% Corporate Pre-tax Income
30% Corporate Revenue
20% Corporate Critical Success Indicator Objective(s) Regional Employee
Participants

20% Corporate Pre-tax Income
30% Regional Revenue
30% Regional Operating Income
20% Corporate Critical Success Indicator Objective(s)


SLOPES


Goal Achievement Bonus Payout 80 - 110% 80 - 110% +110 - 125% +110 - 140% +125 -
140% +140 - 200%